Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 1 of 28




           EXHIBIT E
          Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 2 of 28


                                                                                          11111111111111111111111111R111
                                                                                                          8111,!11!1111111111111111111
(12)   United States Patent                                                                                (lo) Patent No.:     US 9,485,478 B2
       Carter                                                                                              (45) Date of Patent:     *Nov. 1, 2016

       COMMUNICATION AND MONITORING                                                                                                   348/14.02-14.05, 156; 379/102.06,
       SYSTEM                                                                                                                                         379/167.01-167.15
                                                                                                                    See application file for complete search history.
       Applicant: Eyetalk365, LLC, Cornelius, NC (US)                                                                                           References Cited
                                                                                                     (56)
       Inventor:    Ronald Carter, Matthews, NC (US)                                                                                 U.S. PATENT DOCUMENTS
       Assignee: Eyetalk365, LLC, Cornelius, NC (US)                                                               4,804,945 A                    2/1989 Millet
                                                                                                                   4,931,789 A                    6/1990 Pinnow
       Notice:      Subject to any disclaimer, the term of this                                                                                     (Continued)
                    patent is extended or adjusted under 35
                    U.S.C. 154(b) by 0 days.                                                                                    FOREIGN PATENT DOCUMENTS
                    This patent is subject to a terminal dis-                                        EP                                      1246401 Al   10/2002
                    claimer.                                                                         GB                                      2354394 Al    3/2001
(21) Appl. No.: 14/670,044                                                                                                                         (Continued)

(22)   Filed:       Mar. 26, 2015                                                                                    OTHER PUBLICATIONS
                                                                                                     Tomorrow's home has a life of its own, newspaper, May 22, 2001,
(65)                  Prior Publication Data                                                         Independent Newspapers, Ltd., Wellington, New Zealand.
                                                                                                                             (Continued)
       US 2015/0222852 Al          Aug. 6, 2015
                                                                                                     Primary Examiner — Stella Woo
                Related U.S. Application Data                                                        (74) Attorney, Agent, or Firm — Kirby B. Drake;
                                                                                                     Klemchuk, LLP
(63)   Continuation of application No. 14/338,525, filed on
                                                                                                     (57)                    ABSTRACT
       Jul. 23, 2014, now abandoned, which is a
       continuation of application No. 13/453,100, filed on                                          An audio-video communication system comprises a wireless
       Apr. 23, 2012, now abandoned, which is a                                                      exterior module located proximate an entrance, a comput-
       continuation              of            application                                           erized controller running a software application, and a
                                                                                                     remote peripheral device. The wireless exterior module
                         (Continued)                                                                 includes a proximity sensor for detecting a person at the
                                                                                                     entrance, a video camera for recording an image of the
(51)   Int. Cl.                                                                                      person at the entrance, a microphone for recording the
       HO4N 7/14              (2006.01)                                                              person at the entrance, a speaker for playing audio to the
       HO4N 7/18              (2006.01)                                                              person at the entrance, a transmitter for communicating
                                                                                                     sounds and images of the person at the entrance, and a
                         (Continued)                                                                 receiver for receiving communications at the wireless exte-
(52)   U.S. Cl.                                                                                      rior module. The computerized controller is disposed in
       CPC           HO4N 7/186 (2013.01); GO7C 9/00134                                              wireless electronic communication with the wireless exte-
                      (2013.01); GO7C 9/00142 (2013.01);                                             rior module via the transmitter and the receiver of the
                                                                                                     wireless exterior module. The remote peripheral device is
                        (Continued)                                                                  configured to electronically communicate with the comput-
(58)   Field of Classification Search                                                                erized controller for viewing an image from the video
       CPC          HO4N 7/186; GO8B 13/19684; GO8B                                                  camera communicated from the wireless exterior module.
                                            13/19682                                                                                30 Claims, 12 Drawing Sheets

                                             100

                                                                                           5rnariptione       79
                                                                    77--1w axme                pop

                                                       74— \

                                             I lieGlrfornmerileaten
                                                                                          r"
                                               72—$ndeop                            Telephone!       loccompod
                                                                                    III
                                                                                          x 1~10

                                                               ti   gq                                       Internet (Satenegi5LiCable) I

                                                                                                                            —81

                                                                                                                               C.80iC Mx
                                                                                                                                       92
                                                                                Personal Computer
                                                   Transceiver                GUI Database Peel...
                                                                                                              E=1 EZE=11
                                                                                                                          88           66
                                                                                                                    Gen        SO


                                                                         60
                                                                                   I R8s"1 1.14—,             116
                                                                                                      \ Interior
                                                                                            I         Deer          ICI
                                                                                      MKS
                                                                                   Transceiver
                                                                                                      0




                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
          Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 3 of 28




                                                         US 9,485,478 B2
                                                                 Page 2


               Related U.S. Application Data                                 7,126,926    Bl   10/2006 Bjorldund et al.
                                                                             7,136,458    Bl   11/2006 Zellner et al.
        No. 11/929,464, filed on Oct. 30, 2007, now Pat. No.                 7,162,281    B2    1/2007 Kim
        8,1 64,614, which is a continuation of application No.               7,193,644    B2 * 3/2007 Carter                  HO4N 7/147
                                                                                                                               348/14.06
        11/618,615, filed on Dec. 29, 2006, now Pat. No.                                        8/2007 Arseneau et al.
                                                                             D548,736     S
        8,154,581, which is a continuation-in-part of appli-                 7,274,301    B1    9/2007 Smith et al.
        cation No. 10/682,185, filed on Oct. 9, 2003, now Pat.               7,353,042    B2    4/2008 Yamagishi
        No. 7,193,644.                                                       7,532,709    B2 * 5/2009 Styers et al.               379/37
                                                                             7,583,191    B2    9/2009 Zinser
(60)    Provisional application No. 60/418,384, filed on Oct.                7,657,920    B2    2/2010 Arseneau et al.
                                                                             7,746,223    B2* 6/2010 Howarter et al.             340/506
        15, 2002.                                                                              11/2010 Shin
                                                                             7,839,985    B2
                                                                             8,042,048    B2 * 10/2011 Wilson et al.             715/736
(51)    Int. CL                                                              8,139,098    B2* 3/2012 Carter                   HO4N 7/142
        HO4M 11/02                  (2006.01)                                                                                  348/14.06
        HO4N 7/20                                                            8,144,183 B2 *      3/2012 Carter                HO4N 7/142
                                    (2006.01)
                                                                                                                               348/14.06
        GO7C 9/00                   (2006.01)                                8,144,184 B2*       3/2012 Carter              HO4M 11/025
(52)    U.S. CL                                                                                                                348/14.06
        CPC           G07C9/00563 (2013.01); GO7C 9/00896                    8,154,581 B2 *      4/2012 Carter              HO4M 11/025
                                                                                                                               348/14.06
                   (2013.01); HO4M 11/025 (2013.01); HO4N                                                                   1104M 11/025
                                                                             8,164,614 B2*       4/2012 Carter
                     7/142 (2013.01); HO4N 7/147 (2013.01);                                                                    348/14.06
                       HO4N 7/20 (2013.01); HO4N 2007/145                     8,520,068   B2     8/2013    Naidoo et al.
                                                  (2013.01)               2002/0005894    Al *   1/2002    Foodman et al.        348/143
                                                                          2002/0050932    Al     5/2002    Rhoades
                                                                          2002/0094111    Al     7/2002    Puchek et al.
(56)                      References Cited
                                                                          2002/0099945    Al *   7/2002    McLintock        GO7C 9/00103
                                                                                                                                 713/186
                   U.S. PATENT DOCUMENTS
                                                                          2002/0118283 Al        8/2002 Guerrero
                                                                          2002/0135677 Al *      9/2002 Noro                  HO4N 7/186
       5,031,228   A    7/1991 Lu                                                                                                348/143
       5,148,468   A    9/1992 Marrick
                                                                          2002/0147982    Al 10/2002 Naidoo et al.
       5,303,300   A    4/1994 Eckstein
                                                                          2002/0177428    Al 11/2002 Menard et al.
       5,406,618   A    4/1995 Knuth et at
                                                                          2003/0018805    Al    1/2003 Meyerson
                   D




       5,428,388   A    6/1995 Von Bauer et al.
       5,657,380   A    8/1997 Mozer                                      2004/0004536    Al    1/2004 Noma et al.
       5,815,199   A    9/1998 Palm et al.                                2004/0032495    Al    2/2004 Ortiz
       5,896,165   A    4/1999 Rao                                        2004/0068743    Al    4/2004 Parry et al.
       D413,541    S    9/1999 Kaiser                                     2004/0163118    Al    8/2004 Mottur
       5,966,432   A   10/1999 Buckler et al.                             2004/0165708    Al * 8/2004 White et al.            379/102.06
       6,041,106   A    3/2000 Parsadayan et al.                          2004/0207719    Al * 10/2004 Tervo                HO4M 1/7253
       6,049,598   A * 4/2000 Peters                    HO4N 7/148                                                             348/14.02
                                                         348/14.05        2005/0050575    Al   3/2005 Arseneau
       6,069,655   A       5/2000   Seeley et al.                         2005/0190900    Al   9/2005 White et al.
       6,094,213   A       7/2000   Mun et al.                            2006/0174297    Al   8/2006 Anderson et al.
       6,185,294   Bl      2/2001   Chornenlcy et al.                     2007/0018952    Al   1/2007 Arseneau et al.
       6,233,328   Bl      5/2001   Wolf                                  2007/0019068    Al   1/2007 Arseneau et al.
       6,285,394   Bl      9/2001   Huang et al.                          2007/0019069    Al   1/2007 Arseneau et al.
       6,317,489   Bl     11/2001   Parsadayan                            2007/0021055    Al   1/2007 Arseneau et al.
       6,324,261   Bl     11/2001   Merte
                                                                          2007/0021056    Al   1/2007 Arseneau et al.
       6,356,192   B1      3/2002   Menard
                                                                          2007/0021057    Al   1/2007 Arseneau et al.
       6,385,772   Bl      5/2002   Courtney et al.
       6,415,023   B2      7/2002   Iggulden                              2007/0021058    Al   1/2007 Arseneau et al.
       6,424,370   Bl      7/2002   Courtney et al.                       2007/0022438    Al   1/2007 Arseneau et al.
       6,429,893   B1      8/2002   Xin                                   2007/0022445    Al   1/2007 Arseneau et al.
       6,433,683   Bl      8/2002   Robinson                              2007/0022446    Al   1/2007 Arseneau et al.
       6,438,221   B1      8/2002   Lee et al.                            2007/0022447    Al   1/2007 Arseneau et al.
       6,445,777   B1      9/2002   Clark                                 2007/0058041    Al   3/2007 Arseneau et al.
       6,466,261   B1     10/2002   Nakamura                              2007/0103541    Al   5/2007 Carter
       6,501,502   B1     12/2002   Chen                                  2007/0103542    Al   5/2007 Carter
       6,504,470   B2      1/2003   Puchek et al.                         2007/0103548    Al   5/2007 Carter
       6,504,479   Bl      1/2003   Lemons et al.                         2007/0132844    Al   6/2007 Katz
       6,509,924   B2      1/2003   Honguu et al.                         2007/0240190    Al 10/2007 Arseneau et al.
       6,636,256   Bl     10/2003   Passman et al.                        2008/0111684    Al * 5/2008 Zinser                     340/541
       6,759,956   B2      7/2004   Menard et al.                         2008/0117299    Al   5/2008 Carter
       6,762,788   B2      7/2004   Chang                                 2008/0136908    Al   6/2008 Carter
       6,778,084   B2      8/2004   Chang et al.
                                                                          2011/0032360    Al   2/2011 Carter et al.
       6,803,945   Bl     10/2004   Needham
                                                                          2012/0262581    Al 10/2012 Carter
       6,891,566   B2      5/2005   Marchese
       6,919,918   B2      7/2005   Guerrero                              2015/0222852    Al   8/2015 Carter
       6,930,599   B2      8/2005   Naidoo et al.
       6,930,709   B1      8/2005   Creamer et al.                                  FOREIGN PATENT DOCUMENTS
       6,970,183   B1     11/2005   Monroe
       6,975,220   B1     12/2005   Foodman et al.                    WO                   99/59340   Al    11/1999
       7,015,806   B2      3/2006   Naidoo et al.                     WO                   00/35180   Al     6/2000
       7,015,946   B2 *    3/2006   Suzuki                 348/156    WO                   01/06791   Al     1/2001
       7,046,268   B2      5/2006   Saburi                            WO                   01/50371   A3     5/2002
       7,088,233   B2      8/2006   Menard                            WO                  02/085019   Al    10/2002




                              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 4 of 28




                                                     US 9,485,478 B2
                                                              Page 3


(56)                  References Cited                             Benninghoff, Chris, Great Ideas, South Bend Tribune, Mar. 17,
                                                                   2001, South Bend Tribute Corporation, South Bend, Indiana.
            FOREIGN PATENT DOCUMENTS                               Axis Communication, Excerpts from User Manuals of Axis 200,
                                                                   200+, 240, and 2400 Axis camera products, Published 1998-1999.
WO         WO 02085019 Al * 10/2002              GO7C 9/00079      Bticino, Guide to My Home Application, Oct. 2002.
WO            01/13638 Al    3/2007                                Webcam32, WebCam 32 Overview, 1999.
WO           03/028375 Al   12/2007
                                                                   MRT Micro Press Release, May 4, 1999, NewsRoom.
                                                                   TELE2 UK, Press Release, Tele2 UK Offers Solution to M4 Traffic
                 OTHER PUBLICATIONS                                Congestion Nov, Nov. 9, 1998, Comtex News Network.
                                                                   Eyetalk365 v. CPI Security Systems, Inc., United States District
A. Ritchie, et al., The Advanced Lighting Source (ALS) Radiation
Safety System, Lawrence Berkeley Laboratory, University of Cali-   Court for the Western District of North Carolina, Civil Action No.
fornia, May 17-20, 1993, Washington D.C.                           3:14-CV-526, Local Patent Rule 3.3 preliminary invalidity conten-
Mann, William et al., Smart Phones for the Elders: Boosting the    tions, dated May 26, 2015.
Intelligence of Smart Homes, AAAI Conference Paper, 2002.          Eyetalk365 v. Livewatch Security, LLC, United States District Court
Cantor, Richard, Rising High With Security, Technology at Work,    for the Western District of North Carolina, Civil Action No.
Oct. 1993.                                                         3:14-CV-527, Local Patent Rule 3.3 preliminary invalidity conten-
Hunt, Don, et al., Locked out of house? Remote Control May Help,   tions, dated May 26, 2015.
Chicago Tribune, Jun. 15, 2002, Tribune Publishing Company,
LLC, Chicago, Illinois.                                            * cited by examiner




                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 5 of 28




U.S. Patent                   Nov. 1, 2016              Sheet 1 of 12                       US 9,485,478 B2




  100

                                                      Smartphone             79
                         77         Cell Phone           PDA

             74

   In-Car Communication System

                    r                             F
                                                     76                           78

    72        Video Phone                    Telephone'            PC Computer I


                                             II  I I
                                               PSTNh--70

          Speaker        44                                                Internet (Satellite/DSL/Cable) I

                                                                                                L    81

                                                                   84        DVD-R/W            —I CD-ROM R/W I
                              80-\
                                                                                                          L   92
            DVMS                       Personal Computer
                            60                                                 Switch               Hard Drive
         Transceiver                GUI Database Application
                                                                                            88                86
                                                                   82
                                                                             Voice Gen              90

                                       42
                                            -\
            DVMS            60
                                             RF Router
         Transceiver                                      114               116
                                                                      Interior
                                                                    Door               I Lock

                              115                                     Exterior

                                               DVMS
                                                                 10
                                            Transceiver


                                                 FIG. 1




                    Copy provided by USPTO from the PIRS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 6 of 28




U.S. Patent             Nov. 1, 2016             Sheet 2 of 12                     US 9,485,478 B2



    10-J




                                                                                  18
                   26                   20

                                              III 1111



                                                16




                                                22



                                             DVMS
                                               ABC                     DEF
                                                 2                      3                 28


                        GHI                     JKL                   MNO
                         4                       5                      6
                                                            14
                        PRS                    TUV                    wxyz
                         7                      8                      9

                                                 0



                                          FIG. 2



              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
       Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 7 of 28




U.S. Patent                  Nov. 1,2016               Sheet 3 of 12                         US 9,485,478 B2




  60



                                                                                 68
                                               63

                                                    111 1111



                                                      66




                "    Ns

           •
                                                DVMS                                    •~
                                                                                             62
                62
           N•            #                   TRANSCEIVER                                •
            •        •

                                                     ABC                   DEF
                                                      2                    3
                               GHI                   JKL                  MNO                64
                                4                     5                     6
                               PRS                   TUV                 vvxyz
                                7                     8                    9
                                                                                                      61

                                                      0



                                    65
                                                 FIG. 3




                    Copy provided by USPTO from the PIRS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 8 of 28




U.S. Patent                 Nov. 1, 2016                 Sheet 4 of 12                          US 9,485,478 B2




          Proximity sensor of DVMS module detects that a visitor is present, it signals the GUI Database
                               Application. The video/audio recorder is actuated.




      DVMS Application generates a greeting, which is issued by the DVMS module to the Visitor. The DVMS
      Application also generates a notification that is announced on an internal speaker that there is a Visitor
                                                      at the door.

                                                                         Enter Lock Access Code

       A User on the interior having access to the DVMS transceiver can greet the Visitor and open the door,
      or, altematively, ignore the broadcast and allow the DVMS Application to prompt the Visitor (e.g. "Hello,
       please use the module and tell us who you wish to visit. Use the keypad to enter your answer), or set
         the DVMS transceiver to mute and monitor the Visitor. The entered number is transmitting from the
       DVMS to the database application, where the application confirms that the number corresponds to an
           occupant "y", who is "officially" present. If no individual corresponds to the number entered and a
       message is generated notifying the Visitor that they did not enter a valid selection. While this is going
       on, at anytime the door may be answered, thereby resetting the application to look for another visitor.
          The application keeps track of the number of times a wrong number is entered and can generate a
        variety of responses to pranks, including calling the police, issuing warnings and / or a loud noise, or
        just thanking the visitor and asking him to return another time. If no one corresponds to the number,
          the visitor is prompted to select, by pressing a number on the keypad designating who they wish to
                                        visit. The method then re-lists the choices.




      If appropriate, when the number matches an occupant who is on the premises, the speaker broadcasts
          that the visitor is here to see occupant "y". Occupant "y" can signal the computerized controller to
            take a message, or occupant "y" use the DVMS transceiver to speak directly with the visitor, or
           occupant "y" can answer the door. If appropriate, the DVMS module issues a prompt stating that
            occupant "y" is not available and asks the visitor if they wish b talk to occupant "y" or to leave a
            message. If appropriate, at anytime the application can initiate a call to occupant "y", and record
       both sides of the conversation. The occupant can just view the visitor, or initiate conversation. When
         a call is made to any peripheral device the dial tones are muted, so that a visitor can not record the
           tones. A visitor never knows where the occupant is unless the occupant tells the visitor. A visitor
            never knows whether the occupant can not be contacted or has just instructed the application to
          take a message. If the visitor has elected to leave a message then the method prompts the visitor
         to begin his message and then, optionally, offers him a chance to review and approve his message.
         The message or call s stored in the database with a beginning timestamp and an ending timestamp
           and the number of the occupant's mailbox. At the end of the call or message, the application can
             issue a closing statement, and return to background music if programmed to do so. When the
         visitor departs, and is out of the range of the proximity sensor, all recording is stopped and saved in
         the record along with an ending timestamp, The occupant "y" can selectively sort to view the entire
                                             recorded visit or just the message.



                                                 FIG. 4




                   Copy provided by USPTO from the PIRS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 9 of 28




U.S. Patent           Nov. 1, 2016               Sheet 5 of 12                    US 9,485,478 B2



          Enter Lock Access Code (Assumption Ron is the database administrator
                               and his daughter is Betty)




                          Yes    The Visitor, using the DVMS
                                keypad, enters the correct door
                                    lock code (e.g. 4321#)
                                               No


                                    DVMS notifies Visitor "The
         Door Unlocks              code is in error, try again or
                                     press 9 for assistance.




           The Visitor presses 9 requesting assistance. The DVMS Application
           generates prompt. "If you want to contact Occupant "y" (i.e. Ron)
           press 1, if you want to contact Occupant "z" press 2. To repeat the
                                      menu press *."




          DVMS Application queries the declared occupant database for a match
         for the contact (e.g. Ron). Ron has one or more contact numbers. The
          DVMS Application generates a response that "DVMS" is attempting to
           locate Ron, please hold on. DVMS generates a direct communication
           via by a remote peripheral device (i.e. video phone). If no contact is
          established, then DVMS generates a prompt. "Do you wish to leave a
        message for Ron on his Video phone (or cell phone), or record a message
               for Ron's mailbox. The message can be text, audio or video.




           The declared user, Ron, and the Visitor establish contact by one of the
         remote peripheral devices and Ron tells Betty what the code to the door
            is. Alternatively, Ron or Betty using passwords logs onto the DVMS
         Database Application and temporarily removes the lock on the door. The
            time interval of "temporary" is defined in the database. In the first
          instance, it is recognized that the Visitor either doesn't have access to a
                        telephone and / or doesn't know Ron's number.



                                          FIG. 5


              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 10 of 28




U.S. Patent                   Nov. 1, 2016                   Sheet 6 of 12                        US 9,485,478 B2




  100


                                                        Smartphone                279
                        277        Cell Phone             PDA

           274 --\

   In-Car Communication System

                                                  r      276                  r     278

   275       Video Phone                     'Telephone'
                                                                    I
                                                                    PC Computer'


                                   —           I   I-
                                 270 ----1      PSTN     I       277 --d Cell Phone li



                                                        242             244                      Internet
                                                                                          (Satellite/DSL/Ca ble)
                                                                 Monitoring
                                 240 —k               DVS App
                                                                   App
                                        Wireless Command                                         Wireless
  Speaker                                                                                        Access            250
                                              Computer                                         Point/Router
        \-- 248

                                                                        2200

             Wireless           260
            Pocket PC
                                                      Interior
                                                                                        Door          I Lock
              2112                                    Exterior
                                                                                               2116         \— 2114

                                         Digital wireless
            Speaker                                                      210
                                            Camera

                      212               Website Camera
                            246 ---'"                                   247
                                         App     App
                                                               L.

                                                   FIG. 6




                     Copy provided by USPTO from the PIRS Image Database on 09-11-2020
    Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 11 of 28




U.S. Patent           Nov. 1, 2016               Sheet 7 of 12                          US 9,485,478 B2




                                             214                                    210



          225


                                                                            238


                                                                             216




                                                                            220

                                                                       218

                                         FIG. 7




                  210
                                                                                  214




                                                   0
                                                       0                 0
                                                        •
                                                        •
                                                        •                          224
                                                        •
                                                        •
                                      222               •

           238                                         0
                                                                        0
                                                   0

                      220
                                                                         234

                                         FIG. 8



              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 12 of 28




U.S. Patent            Nov. 1, 2016               Sheet 8 of 12                      US 9,485,478 B2




         210                                                            214




                                                                                         235


                                                                                     228

                                                                                         234
       225
                                                                                   236



                                                                             232
                                                                      230          234
                                                                   234
                                                                  234
                                                      226

                                         FIG. 9




              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
                                                                  Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 13 of 28




                                                                                                                                                                                             luawa is.9
                                                                                                                       DVS Options
                                                             Configuration Settings                        2220
                                                                          Server Address                              Server Port
                                                                           197.168.253                            1       80        1---- 2226
SUM 0111 unD4 OIdSfl Xci pappsmd Mop




                                                                                                                                                            2202
                                                         Base 64 UserName              Base 64 Password                    Base 64 Encryption /(                Action
                                       2224     -----1                                                                 ZW52ZW50cXM6ZW52W50cMx              1 1 Generate 1- ----- 2203
                                                                                1                           1
                                                                        MultiConvo UserName           2222 MultiConvo Client Port         MultiConvo Listener Port
                                       2221---"--        )                     Server                 1     1      5999             I        1     5998        1- - 2205

                                                                                    Client Audio File Network Folder Path    \— 2219
                                       2220 -                            \\sloan\dvms_server\audio\archived\system\ServerAudio.Wav
                                                                                       Audio Capture Network Folder Path
                                       2218 -- ---- 1                                  \1sloan\dvms_server1audiolarchived1
                                                         Door Reset Time                               Door Audio Record Timer                   Default Video Archived Frames




                                                                                                                                                                                               Z1 J0 6 lootIS
                                       2216               10                                          14                 LAI"— 2212              15                Oh— 2204
                                                         Archived Video Loop Frame Rate               Archive Audio On/Off                       Archive Video Record On/Off
  OZOZ-I1-60 uo asB(1E1Eu a




                                       2214                                                           10FF             [31—"-- 2213              ION               Ell"— 2209
                                                                                                                                                                              r    2206
                                                         Audio Playback File Timer On/Off            Phone Email Trigger On/Off                  Phone Email Address
                                       2215               OFF                                        10FF             Ell"— 2207                 17045198823@messaging.sprintpcs.com 1
                                                         Audio Pla back File Timer 1                   Audio Playback File Timer 2               Audio Playback File Timer 3
                                       2208a              cats.wav                            El      Icreek.wav                        El        dracwelcome.wav              Ell"— 2208c




                                                                                                                                                 I
                                                                 From             To                        From       To \--- 2208b   From                        To
                                       2210a                 7               17        [31                13    El 117   Ell"— 2210b 19                        6               2210c

                                                         Save                 Cancel )



                                        2200                                                                      F1G. 10
                     Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 14 of 28




                                                       Digital Video Monitoring Service              2346
               2308           System Status                                                                 Connected Devices
                                                                                          Archives                                               crt
        2341          2343 ----Recording visitor approaching door
                                                                                          Options            2347
                     2342
                                                                                          Camera             2348       2351
                                                                                           About             2349
       aL >
                                                                                    (Clear StoriesYz— 2350
                               Audio Device 2344               Audio Input Source
                      Microsoft Sound Mapper - Input     O       Stereo Mixer        O          2345           OW)
              2318
                                         Camera Control Center                                                         Audio Library

       2319
                     2322
                   2317 1
                                2323                     2325                                                   GeneralWelcome.wav p
                                                                                                                  UPSWelcome.wav
              •                                               Camera View
                                                                                                                 USMailWelcome.wav
        I     •                                                                                                 NeighborWelcome.wav




                                                                                                                                                 u 3o 01 Pais
2321                              2323                                                                           FedExWelcome.wav —
                                                                                                                  ElevatorMusic.wav   _   2330
                                                                                                                 ChristmasMusic.wav —
            2320
                                                                                                                 NewYearMusic.wav
              2302                                                                                               HalloweenMusic.wav
2301                                                                                                                                      2331
                                                                                                                   BeachMusic.wav
                                                                                                                    R&BMusic.wav
                                                                                                                                     Fl
                                                                                                     2332                                 2338
                                   Brightness                                                                  2333                2337




                                                                                                                                                  ZS 8LeS817% SR
                  2310a      O    Brightness                                          2316                       2334     2335   2336

                                       2310b           2312     2313         2315
2300
                                                                 FIG. 11
   Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 15 of 28




U.S. Patent                    Nov. 1, 2016               Sheet 11 of 12                       US   9,485,478 B2

      2400


                      Text to Speech                   Agent                          O

                           Hello. And welcome to my house.
                                                                                                   2402


                       ( Preview )             (   Save )              Reset )

                       ( Preview                   (    Save   )           (    Reset )

                      Agent General Settings
                             Save audio playback file as below
     2404

                           I Select your MS Agent from the list below...                           2406

     2408 -- -11             Select your MS Agent actions from the list below...


                      Agent Detailed Settings
                           Speed          p                                 155
     2410
                            Pitch         -u                                   82

                        Volume                                             40000
                                                                                          I
              14/
                                                   FIG. 12

     2500


                                       Sound - Sound Recorder                         OHO
       File         Edit      - Effects        Help
              Position:                                                              Length:
              0.00 sec.                                                             0.00 sec.


              <14                                       ID>                                   CD


                                                   FIG. 13


                    Copy provided by USPTO from the PERS Image Database on 09-11-2020
   Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 16 of 28




U.S. Patent           Nov. 1, 2016                  Sheet 12 of 12                   US   9,485,478 B2




    260



                                                                  262



                                                                                 r:=1 •

    261             63 DVMS                                 1E 2:35          0
                                        :::.iif!i      ..:::::: Play        Set


                                                                833      2830
      2802




                     On    Off      Image      Listen  Play             Talk_             2823
                                            2822 \— 2824
                    Status: Clie        Left                    2819
                    Status: Disc                              very                        2843
                    Status: Con         Up                    — 2818
                    Status: Dow         Down                     2820
                                        Right ---                2817
                                        Home ---                 2821
                                        Unlock Door" ---- 2808

                      File Server      Camera                           -    I




                                       FIG. 14




              Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 17 of 28




                                                   US 9,485,478 B2
                   1                                                                               2
      COMMUNICATION AND MONITORING                                   to, and are described in, the context of a system for receiving
                SYSTEM                                               a person at an entrance, such as, an entrance to a home or
                                                                     business, the invention is not limited to use only in such
          CROSS REFERENCE TO RELATED                                 context and may be used and has applicability in other
                 APPLICATIONS                                   5    contexts as well.
                                                                        In one aspect of the invention, an audio-video communi-
   The present patent application is a U.S. continuation
patent application of, and claims the benefit under U.S.C.           cation system comprises a wireless exterior module located
§120 to, U.S. patent application Ser. No. 14/338,525, filed          proximate an entrance, a computerized controller running a
Jul. 23, 2014, and which is a U.S. continuation patent 10            software application and a remote peripheral device. The
application of, and claims the benefit under U.S.C. §120,            wireless exterior module includes a proximity sensor for
U.S. patent application Ser. No. 13/453,100, filed Apr. 23,          detecting a person at the entrance, a video camera for
2012, published as U.S. patent application no. U.S. 2012/            recording an image of the person at the entrance, a micro-
0262581, now abandoned, and which the '100 application is            phone for recording sound of the person at the entrance, a
a U.S. continuation patent application of, and claims priority       speaker for playing audio to the person at the entrance, a
under 35 U.S.C. §120 to, U.S. patent application Ser. No. 15         transmitter for communicating sounds and images of the
11/929,464, filed Oct. 30, 2007, now granted as U.S. Pat.
No. 8,164,614, and which '464 application is a U.S. con-             person at the entrance, and a receiver for receiving commu-
tinuation patent application of, and claims priority under 35        nications at the wireless exterior module. The computerized
U.S.C. §120 to, U.S. patent application Ser. No. 11/618,615,         controller is disposed in wireless electronic communication
filed Dec. 29, 2006, which granted as U.S. Pat. No. 8,154, 20        with the wireless exterior module via the transmitter and the
581, and which '615 application is a U.S. continuation-in-           receiver of the wireless exterior module. The computerized
part patent application of, and claims priority the under 35         controller is configured to control recording of communica-
U.S.C. §120 to, U.S. patent application Ser. No. 10/682,185,         tions with the wireless exterior module and playback of such
filed Oct. 9, 2003, published as U.S. patent application             recording, and the software application includes a graphic
publication no. U.S. 2005/0285934 AI, and now granted as 25          user interface that enables a user to view images from the
U.S. Pat. No. 7,193,644, which patent application is a               video camera communicated from the wireless exterior
nonprovisional patent application of U.S. patent application         module. The remote peripheral device is configured to
Ser. No. 60/418,384, filed on Oct. 15, 2002, expired. Each of        electronically communicate with the computerized control-
these patent applications, patent application publications,          ler for viewing an image from the video camera communi-
and patent is hereby incorporated herein by reference.          30   cated from the wireless exterior module.
          BACKGROUND OF THE PRESENT                                     In a feature of the first aspect, the audio-video commu-
                 INVENTION                                           nication system further comprises a second wireless exterior
                                                                     module located proximate an entrance, with the second
   There are numerous problems presently associated with             wireless exterior module having a proximity sensor for
receiving visitors at a home or office. When the resident of 35      detecting a person at the entrance, a video camera for
the home or occupant of the office (hereinafter generally            recording an image of the person at the entrance, a micro-
referred to as either resident or occupant) is absent, there is      phone for recording sound of the person at the entrance, a
often no message for the visitors, no means to leave an              speaker for playing audio to the person at the entrance, a
interactive message for the resident, and no means to ensure         transmitter for communicating sounds and images of the
that unwanted access is not obtained. Moreover, answering 40         person at the entrance, and a receiver for receiving commu-
the call of someone at a door of a dwelling can present              nications at the wireless exterior module. The computerized
certain security risks to an occupant therein. This situation        controller running the software application is further dis-
can be especially inconvenient when, for example, a deliv-           posed in wireless electronic communication with the second
ery or repair person arrives and the resident is not present.        wireless exterior module via the transmitter and the receiver
When the resident is present, on the other hand, there are 45        of the second wireless exterior module.
also problems associated with receiving visitors. Some                  In another feature of this aspect, the remote peripheral
visitors may be unwelcome, for example, and it is often not          device is configured to remotely actuate the camera of the
evident that a visitor is a threat or an annoyance until after       wireless exterior module. In an additional feature, the
the door is open.                                                    graphic user interface enables a user to view streaming video
    There are many types of systems for receiving a person by so     with the remote peripheral device. In yet another feature, the
an occupant or resident and/or on the behalf of the occupant         remote peripheral device comprises a cell phone. In still yet
or resident. Such systems include those disclosed in each of:        another feature, the remote peripheral device comprises a
U.S. Pat. No. 5,148,468 titled "Door Answering System",              video phone. In further features, the remote peripheral
which issued Sep. 15, 1992 to Marrick et al; U.S. Pat. No.           device comprises a computer and a personal digital assistant.
5,303,300 titled "Security Door Phone Device," which 55                 In an additional feature, the entrance comprises an
issued Apr. 12, 1994 to Eckstein; U.S. Pat. No. 5,406,618            entrance of a business. In another additional feature, the
titled "Voice Activated, Hands Free Telephone Answering              entrance comprises an entrance of a residence. In a further
Device," which is`sued Apr. 11, 1995 to Knuth, et al.; and           feature, the wireless exterior module includes a display
U.S. Pat. No. 5,657,380 titled "Interactive Door Answering           screen. In still a further feature, the wireless exterior module
and Messaging Device with Speech Synthesis," which 60                includes a keypad comprising a touch screen or a keyboard.
issued to Mozer on Aug. 12, 1997. Nevertheless, a need               In yet a further feature, the wireless exterior module is
remains for further improvement in such a system.                    portable and includes a locking mechanism and an electrical
                                                                     receptacle for quickly attaching to a source of electricity.
           SUMMARY OF THE INVENTION                                     In another feature, the wireless exterior module has a
                                                                65   portable energy source and is secured in a holster. In yet
  The invention includes many aspects and features. More-            another feature, the computerized controller comprises a
over, while many aspects and features of the invention relate        personal computer. In still yet another feature, the comput-



                         Copy provided by USPTO from the PIRS Image Database on 09-11-2020
          Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 18 of 28




                                                     US 9,485,478 B2
                               3                                                                       4
erized controller is disposed in electronic communication                  In an additional feature, the transmitting includes com-
with a public switching telephone network (PSTN).                       munications over the Internet. In further features, the trans-
   In a further feature, the computerized controller is dis-            mitting includes communications over a cellular network
posed in electronic communication with the Internet. In an              and over a satellite network. In yet another feature, the
additional feature, the audio-video communication system           5    method further comprises remotely actuating the camera
further comprises an electronically actuated lock that is               located proximate the entrance using the wireless handheld
configured to be unlocked by the computerized controller. In            device. In still further features, the step of remotely actuat-
another feature, the system further comprises a voice rec-              ing the camera includes zooming an image of the first person
ognition system.                                                        at the entrance and remotely moving the camera to change
   In still a further feature, a transceiver includes the trans-   10
                                                                        the view of the camera.
mitter for communicating sounds and images of the person
                                                                           In a third aspect of the invention, a method for receiving
at the entrance and the receiver for receiving communica-
tions at the wireless exterior module. In yet another feature,          a person at an entrance comprises the steps of (a) detecting,
the computerized controller includes an image recognition               with a proximity sensor located proximate an entrance, the
module for identifying at least one of faces, eyes, and            15
                                                                        presence of a person at the entrance; (b) transmitting, to a
fingerprints.                                                           computerized controller running a software application,
   In a second aspect of the invention, a method for two-way            video of the person at the entrance recorded using a camera
audio-video communications between a first person at an                 located proximate the entrance; and (c) providing, with the
entrance and a second person comprises the steps of (a)                 application software running at the computerized controller,
detecting, with a proximity sensor located proximate an            20   a graphic user interface to a remote peripheral device by
entrance, the presence of a first person at the entrance; and           which a user of the remote peripheral device may view the
(b) providing real time audio-video communications                      video of the person at the entrance.
between the first person at the entrance and a second person               In a feature of this aspect, the method further comprises
using a wireless handheld device. Step (b) is done by (i)               the step of saving, in accordance with the application
transmitting, to the wireless handheld device of the second        25   software running at the computerized controller, the video of
person, video of the first person at the entrance recorded              the person at the entrance in a database in association with
using a camera located proximate the entrance, (ii) trans-              a timestamp. In other features, the video is viewed using the
mitting, to the wireless handheld device of the second                  remote peripheral device in real-time, viewed using the
person, audio of the first person at the entrance recorded              remote peripheral device after the person at the entrance has
using a microphone located proximate the entrance, and (iii)       30
                                                                        left, and is streamed to the remote peripheral device.
transmitting, to a speaker located proximate the entrance for
                                                                           In an additional feature, the method further comprises the
playing to the first person at the entrance, audio of the
                                                                        step of transmitting, to the computerized controller running
second person recorded using the wireless handheld device.
                                                                        the software application, audio of the person at the entrance
   In a feature of this aspect, the transmitting includes
wireless communications between both the camera and                35
                                                                        recorded using a microphone located proximate the
microphone located proximate the entrance and a comput-                 entrance; wherein the graphic user interface provided to the
erized controller running a software application including a            remote peripheral device further enables a user of the remote
graphic user interface by which the audio-video communi-                peripheral device to hear the audio of the person at the
cations between the first person and the second person are              entrance. In another feature, the method further comprises
established. In another feature, the method further comprises      40   the step of playing a recorded greeting to the person at the
the step of playing a recorded greeting to the first person at          entrance upon the detection of the person at the entrance
the entrance upon the detection of the first person at the              with the proximity sensor.
entrance with the proximity sensor. With regard to this                    In another feature, the method further comprises deter-
feature, the method further comprises determining, by a user            mining, by a user with the remote peripheral device, the
with a remote peripheral device, the recorded greeting that        45   recorded greeting that is played through a graphical user
is played through a graphical user interface. With further              interface. With regard to this feature, the recorded greeting
regard to this feature, the recorded greeting is selected by the        may be selected by the user from a plurality of recorded
user from a plurality of recorded greetings. It accordance              greetings, the recorded greetings may be seasonal greetings,
with this feature, the recorded greetings are seasonal greet-           and the recorded greeting may include audio and video.
ings. It is preferred that the recorded greeting includes audio    50      In yet another feature, the method further comprises the
and video.                                                              step of posting, by the user from the remote peripheral
   In an additional feature, the method further comprises the           device, a video greeting for presentation to a person at the
step of posting, by the user from a remote peripheral device,           entrance. In other features, the remote peripheral device
a video greeting for presentation to a first person at the              comprises a cell phone, a video phone, a computer, and a
entrance. In further features, the wireless handheld device        55   personal digital assistant. In still other features, the entrance
comprises a cell phone, a video phone, and a personal digital           comprises an entrance of a business and an entrance of a
assistant.                                                              residence.
   In yet another feature, the entrance comprises an entrance              In still another feature, the method further comprises
of a business. In still a further feature, the entrance com-            remotely actuating the camera located proximate the
prises an entrance of a residence. In another feature, the         60   entrance using the remote peripheral device. In further
method further comprises the step of saving a recording of              features, the step of remotely actuating the camera includes
the two-way audio-communications in a database for later                zooming an image of the person at the entrance and remotely
playback. In yet another feature, the method further com-               moving the camera to change the view of the camera.
prises transmitting, to a video display located proximate the              In addition to the aforementioned aspects and features of
entrance for presentation to the first person at the entrance,     65   the present invention, it should be noted that the present
video of the second person recorded using the wireless                  invention further encompasses the various possible combi-
handheld device.                                                        nations of such aspects and features



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
          Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 19 of 28




                                                    US 9,485,478 B2
                              5                                                                      6
      BRIEF DESCRIPTION OF THE DRAWINGS                               the present invention. The detailed disclosure herein of one
                                                                      or more embodiments is not intended, nor is to be construed,
   One or more preferred embodiments of the invention now             to limit the scope of patent protection afforded the present
will be described in detail with reference to the accompa-            invention, which scope is to be defined by the claims and the
nying drawings.                                                  5    equivalents thereof. It is not intended that the scope of patent
   FIG. 1 is a schematic diagram of a system in accordance            protection afforded the present invention be defined by
with a preferred embodiment of the invention.                         reading into any claim a limitation found herein that does not
   FIG. 2 is a planar view of the font of a DVMS module of            explicitly appear in the claim itself.
the system of FIG. 1                                                     Thus, for example, any sequence(s) and/or temporal order
   FIG. 3 is a planar view of the front of a DVMS transceiver    10   of steps of various processes or methods that are described
of the system of FIG. 1.                                              herein are illustrative and not restrictive. Accordingly, it
   FIG. 4 is a block diagram overview of a method in                  should be understood that, although steps of various pro-
accordance with a preferred embodiment of the invention.              cesses or methods may be shown and described as being in
   FIG. 5 a block diagram extension of the method of FIG.             a sequence or temporal order, the steps of any such processes
4.                                                               15   or methods are not limited to being carried out in any
   FIG. 6 is a schematic diagram of a system in accordance            particular sequence or order, absent an indication otherwise.
with another preferred embodiment of the invention.                   Indeed, the steps in such processes or methods generally
   FIG. 7 is a perspective view of the front of a wireless            may be carried out in various different sequences and orders
network camera of the system of FIG. 6.                               while still falling within the scope of the present invention.
   FIG. 8 is a side view of the wireless network camera of       20   Accordingly, it is intended that the scope of patent protection
FIG. 7.                                                               afforded the present invention is to be defined by the
   FIG. 9 is a perspective view of the rear of the wireless           appended claims rather than the description set forth herein.
network camera of FIG. 7.                                                Additionally, it is important to note that each term used
   FIG. 10 is a representative screen view of a wireless              herein refers to that which the Ordinary Artisan would
command center of the system of FIG. 6, wherein various          25   understand such term to mean based on the contextual use of
parameter settings for configuring, e.g., the audio, video,           such term herein. To the extent that the meaning of a term
server, and cell phone options are illustrated.                       used herein—as understood by the Ordinary Artisan based
   FIG. 11 is a screen view of the normal operating mode              on the contextual use of such term—differs in any way from
interface of the wireless command center of FIG. 10,                  any particular dictionary definition of such term, it is
wherein a user is able to dynamically control a wireless         30   intended that the meaning of the term as understood by the
network camera, view video images generated by the wire-              Ordinary Artisan should prevail.
less network camera, listen and send both pre-canned and                 Furthermore, it is important to note that, as used herein,
live audio files, and review archived system events.                  "a" and "an" each generally denotes "at least one," but does
   FIG. 12 is a dialog box screen view of the text-to-voice           not exclude a plurality unless the contextual use dictates
synthesizer module of the wireless command center of FIG.        35   otherwise. Thus, reference to "a picnic basket having an
10.                                                                   apple" describes "a picnic basket having at least one apple"
   FIG. 13 is a dialog box screen view of the recorded voice          as well as "a picnic basket having apples." In contrast,
synthesizer module of the wireless command center of FIG.             reference to "a picnic basket having a single apple"
10.                                                                   describes "a picnic basket having only one apple."
   FIG. 14 is a planar view of the front of a wireless pocket    ao      When used herein to join a list of items, "or" denotes "at
PC that is connected to a wireless network, wherein a user            least one of the items," but does not exclude a plurality of
of the wireless pocket PC is able to dynamically control the          items of the list. Thus, reference to "a picnic basket having
wireless network camera, view video images generated by               cheese or crackers" describes "a picnic basket having cheese
the wireless network camera, listen and send both pre-                without crackers", "a picnic basket having crackers without
canned and live audio files, and review archived system          45   cheese", and "a picnic basket having both cheese and
events in the system of FIG. 6.                                       crackers." Finally, when used herein to join a list of items,
                                                                      "and" denotes "all of the items of the list." Thus, reference
               DETAILED DESCRIPTION                                   to "a picnic basket having cheese and crackers" describes "a
                                                                      picnic basket having cheese, wherein the picnic basket
   As a preliminary matter, it will readily be understood by     50   further has crackers," as well as describes "a picnic basket
one having ordinary skill in the relevant art ("Ordinary              having crackers, wherein the picnic basket further has
Artisan") that the present invention has broad utility and            cheese."
application. Furthermore, any embodiment discussed and                   Referring now to the drawings, one or more preferred
identified as being "preferred" is considered to be part of a         embodiments of the present invention are next described.
best mode contemplated for carrying out the present inven-       55   The following description of one or more preferred embodi-
tion. Other embodiments also may be discussed for addi-               ments is merely exemplary in nature and is in no way
tional illustrative purposes in providing a full and enabling         intended to limit the invention, its applications, or uses.
disclosure of the present invention. Moreover, many
embodiments, such as adaptations, variations, modifications,                             The System of FIG. 1
and equivalent arrangements, will be implicitly disclosed by     60
the embodiments described herein and fall within the scope             FIG. 1 is a schematic diagram of a system 100 in
of the present invention.                                           accordance with a preferred embodiment of the invention.
   Accordingly, while the present invention is described            For purposes of providing an enabling description, the
herein in detail in relation to one or more embodiments, it is      system 100 is described in the context of a door answering
to be understood that this disclosure is illustrative and        65 system for receiving a person at a home or office and is
exemplary of the present invention, and is made merely for          capable of controlling access to the home or office. In FIG.
the purposes of providing a full and enabling disclosure of         1, the exterior of the home or office is differentiated from the



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
           Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 20 of 28




                                                     US 9,485,478 B2
                              7                                                                       8
interior by demarcation line 115, which represents a wall or           part of the personal computer 80. The wireless router 42 is
other similar structure. The wall 115 includes an entrance in          used to establish a wireless network and is disposed in
the form of a door 114 and an electronically actuated lock             electronic communication with the personal computer 80.
116 for selectively locking and unlocking the door 114.                   The system 100 also includes a DVMS module 10 located
   A computerized controller in the form of a personal            5    on the exterior of the home or office proximate the door 114.
computer 80 is disposed in the interior and is configured to           The DVMS module 10 is configured for use in the exterior
selectively actuate the lock 116. The personal computer 80             of the home or office, which may include outdoor use in
preferably includes a DVD-R/W 84, a CD-ROM R/W 92,                     external residential or commercial locations. The DVMS
and a hard drive 86. One or more of these components                   module 10 is disposed in wireless communication with the
84,92,86 of the personal computer 80 preferably are utilized      to   wireless network, including the personal computer 80, via
for recording video and audio communications that are                  the wireless router 42.
transmitted to and from the DVMS module 10 (described in                  With reference to FIG. 2, the DVMS module 10 prefer-
further detail below) and for playing video and audio                  ably includes: a video camera 22; speakers 12; a proximity
communications that are stored via the personal computer               sensor 26; a microphone 20; an LCD display 16; a quick
80.                                                               15   connect electrical receptacle 24; and a radiofrequency
   The personal computer 80 also may include a voice                   receiver/transmitter represented by antenna 18. The prox-
generator 90 for use in generating prompts, which either               imity sensor 26 activates the camera 22 upon detection of
exists as pre-recorded messages or are generated by a voice            movement, which in turn relays an image or streaming video
synthesizer. Each of these components 84,92,86,90 of the               to the personal computer 80 where it is saved by the personal
personal computer 80 may be separately disposed from the          20   computer 80 in a database in association with a timestamp.
personal computer and connected, for example, by a switch              Operation of the system is described in further detail below.
88, or may form part of the personal computer 80 and be                   The DVMS module 10 optionally includes a small por-
disposed in electronic communication with a bus of the                 table energy source, such as a battery that is rechargeable via
personal computer 80 within the housing thereof.                       the quick connect electrical receptacle 24, for portable use as
   A speaker 44 is disposed in electronic communication           25   well as for use in the event of a power failure.
with the personal computer 80. The speaker 44 is not shown                The LCD display 16 screen preferably is a low energy
as being wireless, but could be. Moreover, one speaker 44 is           screen reducing energy consumption. The LCD display 16
shown, but additional speakers could be used in the system             preferably comprises a touch screen and can be used to send
100. Furthermore, speaker 44 in FIG. 1 is represented as               and receive text similar to a keypad. Alternatively, or in
being separate from the personal computer 80, however, the        30   addition thereto, the DVMS module 10 includes a keypad
speaker 44 could alternatively form part of the personal               14. In either case, the DVMS module 10 enables text
computer 80.                                                           messaging by a person at the exterior, which in turn enables
   The personal computer 80 preferably is disposed in elec-            a private non-audible conversation to be had and eliminates
tronic communication with the Internet. The connection                 risks of eavesdropping by a passerby.
with the Internet preferably is accomplished by a broadband       35      The DVMS module 10 also includes a locking mechanism
connection such as a connection 81 provided by a satellite             28 for receipt in a mounting holster (not shown). The locking
modem, a DSL model, or a cable modem, or any combina-                  mechanism 28 enables the DVMS module 10 to be installed
tion thereof.                                                          securely wherever holstered, or to be moved to some other
   The personal computer 80 also preferably is connected to            remote location, as desired. The DVMS module 10 thus is
a public switching telephone network (PSTN) 70, which             40   portable, much like a cell phone, and can be securely
enables communication by and with the personal computer                mounted and quickly connected to an electrical source.
80 via standard telephone lines.                                          It is anticipated that there could be multiple entrances to
   The personal computer 80 preferably has a battery backup            the home or office and, similarly, multiple DVMS modules
as well as a means for detecting a loss in electrical power            similar to DVMS module 10 of FIG. 2 could be utilized,
such that, when electrical power is lost the battery backup       45   each disposed in wireless communication with the wireless
will provide sufficient operating time for the personal com-           network via the wireless router 42.
puter 80 to notify someone responsible for the maintenance                The system optional includes one or more DVMS trans-
of the system that there has been a loss of electricity.               ceivers 60. The DVMS transceivers 60 is configured for use
Notification of the loss of electricity can be important, since        in the interior of the home or office. As illustrated in FIG. 1,
the loss of electrical power can be an indication of a            so   a DVMS transceivers 60 may be disposed in wireless
burglary. Additionally, if there is no electricity, then appli-        communication with the wireless network, including the
ances, such as refrigerators, air conditioners, and heaters,           personal computer 80, and the DVMS module 10, via the
cannot function and significant damage can results if the              wireless router'42. Additionally or alternatively, a DVMS
electrical failure goes undetected for a substantial period of         transceivers 60 may be configured to wirelessly communi-
time.                                                             55   cate directly with the DVMS module 10, .thus bypassing
   The personal computer 80 runs a software application that           communications through the wireless router 42.
includes a DVMS Database Application 82 and graphic user                  With reference to FIG. 3, each DVMS transceiver 60 is
interfaces (GUIs). The personal computer 80, in accordance             portable and, like the DVMS module 10, the DVMS trans-
with the software application, controls communication in the           ceiver 60 communicates by short-range radiofrequency
system 100, coordinates multiple communication devices in         60   transmissions. The DVMS transceiver 60 includes: speakers
the system 100, and is used to define responses to prompts             62; a microphone 63; an LCD display 66; a quick connect
and events in the system 100. The DVMS Database Appli-                 electrical receptacle 65; and a radiofrequency receiver/
cation 82 and its uses are described in greater detail below.          transmitter represented by antenna 68. The DVMS trans-
   The system 100 further includes a wireless router 42                ceiver 60 optionally includes a small portable energy source,
located in the interior. The wireless router 42 in FIG. 1 is      65   such as a battery that is rechargeable via the quick connect
represented as being separate from the personal computer               electrical receptacle 65, for portable use as well as for use in
80, however, the wireless router 42 could alternatively form           the event of a power failure. The DVMS transceiver 60



                          Copy provided by USPTO from the MFRS Image Database on 09-11-2020
           Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 21 of 28




                                                    US 9,485,478 B2
                              9                                                                     10
further includes a mute switch 61, which cuts-off the micro-           checks to confirm that all the components of the system are
phone 63, thus assuring a user of the DVMS transceiver 60              operational and keeps a log of the self checks, and the
that a visitor can be monitored using the DVMS transceiver             computerized controller preferably calls one or more desig-
60 without inadvertently sending an audible signal from the            nated numbers when a self check indicates a failure or
user.                                                             5    otherwise improper operation.
   The LCD display 66 screen preferably is a low energy                   The software application also can be configured to play
screen reducing energy consumption. The LCD display 66                 background music or videos at different times of the year
preferably comprises a touch screen and can be used is used            and/or different times of the day to reflect seasonal holidays,
to send and receive text similar to a keypad. Alternatively, or        birthdays, and events. For instance, on Halloween the
in addition thereto, the DVMS transceiver 60 includes a           10
                                                                       administrator may wish to have scary music and howls
keypad 64. In either case, the DVMS module 60 enables text
                                                                       issuing from the DVMS module for receiving a person at
messaging by a user of the DVMS transceiver 60 with a
                                                                       that time. Furthermore, utilizing the computerized control-
person at the exterior using the DVMS module 10, which in
turn enables a private non-audible conversation to be had              ler, the administrator can choose to use default prompts for
and eliminates risks of eavesdropping by a passerby.              15
                                                                       interacting with a visitor or create customized prompts.
   The system 100 further includes one or more remote                     As hardware is added, such as the number of the DVMS
peripheral devices. Such devices generally include video               modules and DVMS transceivers, the administrator can
phones 72; in-car communication systems such as the well               update both the network to include the additional devices
known ONSTAR system 74 currently found in GM cars;                     and the computerized controller to accommodate the addi-
telephones 76; cell phones 77; personal computers 78;             20   tional devices.
smartphones/personal digital assistants (PDAs) 79; and                    The software application also is configured to send voice,
other similar communication devices. Each remote periph-               text, and video messages via email. The administrator can
eral device is configured for electronic communication with            further set up redundant subsystems of the system 100.
the personal computer 80 via at least the PSTN connection                 The system 100, in use, enables secure and effective
70 or the broadband connection 81.                                25   monitoring and interacting with a visitor at a residence or
   As mentioned above, the personal computer 80 runs a                 business, including, inter alia: the detection of the presence
software application that includes a DVMS Database Appli-              of a visitor at the exterior of the home or office via the
cation 82 and graphic user interfaces (GUIs). The software             proximity sensor 26, the interactive communication with the
application is configured and maintained by an administra-             visitor, whether an occupant is present or absent from the
tor, who defines users thereof. The users in the system 100       30   home or office, the enablement of automated entry into the
are referred to as "occupants" reflecting their relation to the        home or office by the visitor, and personalization of the
home or office.                                                        process of receiving a visitor.
   Preferably, the occupants have various levels of access to             An exemplary method of use in the system 100 includes
the software application, depending on the privileges set by           greeting and communicating with visitors of a business or
the administrator. The administrator may also set a level of      35   residence. In accordance with the method, the presence of a
security under which the system is to operate, particularly            visitor is detected via the proximity sensor 26 of the DVMS
with respect to connections made using remote peripheral               module 10, where the DVMS module 10 is mounted at or
devices.                                                               near an entrance to the business or residence. Upon the
   Other examples of configuration settings of the software            detection of the visitor by the proximity sensor 26, a
application that are determined by the administrator include:     ao   message is communicated to the personal computer 80 from
aliases for a declared occupant such as, e.g., "Daddy" or              the DVMS module 10 indicating the detection of a visitor at
"Monama"; passwords to access the software application;                the entrance. A recording is actuated by the personal com-
access codes to actuate the electronic lock controlled by the          puter 80, and the recording is stored in a computer-readable
computerized controller; a number or other identifier that             medium such as a database along with a beginning time-
corresponds to an occupant's name; and at least one tele-         as   stamp. The arrival of a visitor is broadcast over a speaker
phone number by which an occupant can be reached. The                  within the home or office, such as speaker 44. An occupant
administrator also preferably defines a preferred hierarchy of         can view the visitor on a display on the DVMS transceiver
storage of audio and video data, the location and number of            60 or on a display of the personal computer 80, and the
backup devices, and whether replications of the database are           occupant can initiate a conversation at any time. The DVMS
to be kept.                                                       so   module 10 issues a greeting to the visitor and instructs the
   Additionally, when setting up the software application,             visitor to select a number from the keypad 14 of the DVMS
the administrator chooses, inter alia: a prompt for greeting a         module 10 in order to designate the occupant being visited.
visitor; chooses an announcement that is to be given over a            The entered number is communicated from the DVMS
speaker within the interior when a visitor arrives; a prompt           module 10 to the personal computer 80, where the software
for requesting information from a visitor; a request instruct-    55   application confirms that the number corresponds to an
ing a visitor as to their choices in leaving a message or              occupant "y" who is "officially" present. An error message
contacting a declared user; and the action that is to be               is generated if no individual corresponds to the number
performed by the computerized controller based on the input            entered by the visitor. If no individual corresponds to the
by the visitor.                                                        number entered by the visitor, then the visitor is prompted to
   The administrator also tailors the security/premise moni-      60   select and press another number on the keypad 14 again
toring response by, inter alia: designating telephone numbers          designating the occupant being visited. The method then
that the computerized controller calls when, for example,              lists the choices again.
there is a loss of power; and designating telephone emer-                 While this is going on, the door may be answered at any
gency numbers (e.g., telephone numbers for the police, the             time, thereby resetting the software application to look for
fire department, relatives, private security companies) that      65   another visitor. The software application keeps track of the
the computerized controller calls when an emergency is                 number of times a wrong number is entered and can generate
detected. The computerized controller also conducts self               a variety of responses to pranks, including calling the police,



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
           Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 22 of 28




                                                      US 9,485,478 B2
                                11                                                                    12
issuing warnings and/or a loud noise, or just thanking the                  In the method, upon the entering of a valid access code
visitor and asking him to return another time.                           assigned to a declared occupant, the software application
    If appropriate, when the number designated by the visitor            optionally notifies the administrator or his designated rep-
matches an occupant who is officially on the home or office,             resentative that the declared occupant has now entered the
the speaker broadcasts that the visitor is here to see occupant     5    home or office. The administrator would know who the
"y". Occupant "y" can signal the personal computer 80 to                 individual should be. The administrator thus can confirm, by
take a message, or occupant "y" may choose to use the                    remotely viewing the recorded video, that the actual person
DVMS transceiver 60 to speak directly with the visitor, or               who entered the access code is the declared occupant, and/or
occupant "y" can answer the door.                                        make a follow-up telephone call to the home or office. The
    If appropriate, the DVMS module 10 issues a prompt              to   system 100 also provides the options of allowing the visitor
stating that occupant "y" is not available and asks the, visitor         to converse with the occupant, leaving a message, or calling
if they wish to speak to occupant "y" or to leave a message.             a remote peripheral device for communication with the
    If appropriate, at any time the software application can             occupant when he is either not present or is unavailable. The
initiate a call to occupant "y" via a remote peripheral device           entrance is recorded and time stamped for sorting or viewing
for communication between occupant "y" and the visitor,             15   either in real time or at a later date.
and the software application can record both sides of the                   The system 100 further enables the administrator or a
conversation between occupant "y" and the visitor. The                   declared occupant to, at any time, to turn on a camera and
occupant can view the visitor or initiate a conversation, as             view images, access the recorded the video images, or post
the occupant desires. A visitor never knows where the                    a video image from a remote peripheral device to comput-
occupant is, unless the occupant tells the visitor of the           20   erized controller including associated components.
occupant's location. A visitor also never knows if the                      The system 100 preferably is inherently extensible in both
occupant can be contacted, or if the occupant has just                   form and function and is designed so that the system can be
instructed the application to take a message. Using the                  expanded to include multiple peripheral devices, both in
method the conversation or messages can be relayed to the                direct and indirect communication with the computerized
selected occupant without the visitor ever knowing where            25   controller. Due to the use of the computerized controller and
the location of the occupant. Only the occupant can disclose             its interconnectivity, the disclosed system 100 can be con-
such location to the visitor as desired.                                 figured to accommodate communications having a range of
    If the visitor elects to leave a message, then the method            complexity.
prompts the visitor to begin his message and then, option-                  As will be apparent from the foregoing, the system 100
ally, offers him a chance to review and approve his message.        30   provides an audio-video communication and answering sys-
The message or call is stored in computer readable medium,               tem that provides real time communication between an
such as database, by the personal computer 80 in association             exterior of a business or residence and an interior of the
with a beginning timestamp and an ending timestamp along                 business or residence as well as a location remotely located
with the occupant's mailbox number. At the end of the call               to the business or residence.
or message, the software application can issue a closing            35      As will be apparent from the foregoing, the system 100
statement and return to background music, if programmed to               provides an audio-video communication and answering sys-
do so.                                                                   tem that provides real time communication between two or
    When the visitor departs, and is out of the range of the             more rooms at a home or office and a remote location.
proximity sensor 26, all recording is stopped and saved in                  As will be apparent from the foregoing, the system 100
the database record, along with an ending timestamp. The            40   provides an audio-video communication and answering sys-
occupant "y" can selectively sort to view the entire recorded            tem that provides the ability to leave messages at a central-
visit, or just the message.                                              ized location from a local or remote location.
    If the proximity sensor 26 indicates that there is another              In addition to the foregoing description of a method, FIG.
visitor, the method cycles back to the greeting step.                    4 shows a block diagram illustrating an example of the use
    If the system has an electronically actuated lock, then the     45   of a system of the invention as a door answering and
method also may include the steps of checking the number                 messaging system at a residence. Furthermore, FIG. 5 shows
entered by the visitor to determine if it is a valid access code.        a block diagram illustrating an example of the use of a
The electronically actuated lock may be unlocked by enter-               system of the invention as a door answering and messaging
ing an access code either at the DVMS module 10 or                       system at a residence, wherein the system includes an
remotely therefrom. If the number is valid, then the lock is        so   electronically actuated lock. In the example, an occupant is
actuated, and if the number is not valid, then a prompt is               attempting to gain access to the home or office.
made requested that the code be re-entered. Optionally, the                 As will now be apparent, systems in accordance with the
prompt may further request a number be entered that cor-                 invention achieve one or more of the foregoing benefits and
responds to one of the occupants if assistance is needed and,            features yet remain intuitive and easy to use.
if an occupant is selected, then calling the selected occupant.     55      In addition to the foregoing, it further is anticipated that,
The method also may include tracking how many times the                  in certain deployments of the invention, voice recognition
wrong code is entered; checking if the maximum allowed                   would be useful, particularly when the system enables
number of wrong entries have been made; and, when the                    access to a home or office. Voice recognition adds another
maximum number of wrong entries is reached, either auto-                 layer of security, and can be used to facilitate those indi-
matically calling a designated party and/or removing access         60   viduals who are unable to press a keypad. Similarly, image
privileges.                                                              recognition of faces, eyes and fingerprints can also be
    An occupant preferably has the option of remotely enter-             included in the system for authentication, security, and
ing the access code, thereby actuating the electronically                access. The software application thus alternatively utilizes
actuated lock, or instructing the GUI database application to            voice recognition and/or image recognition.
go to a new high security level, wherein the lock cannot be         65      Furthermore, while no camera is shown located within the
accessed and notifying the visitor that the access code is not           home or office, any number of cameras could be utilized on
operational.                                                             the interior.



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 23 of 28




                                                     US 9,485,478 B2
                             13                                                                  14
   It will also be appreciated that a business may be a tenant      electricity. Notification of the loss of electricity can be
located within a building shared by other businesses. A             important, since the loss of electrical power can be an
DVMS module for the business thus would be utilized on the          indication of a burglary. Additionally, if there is no electric-
exterior of the business, i.e., at the "front door" of the          ity, then appliances, such as refrigerators, air conditioners,
business, which would be located within the interior of the 5 and heaters, cannot function and significant damage can
common building.                                                    results if the electrical failure goes undetected for a sub-
   In variations of systems of the invention, it should further     stantial period of time.
be noted that one or more devices having the functionality             With regard to the wireless router 250, it is represented as
of DVMS modules could be utilized in the interior for               being separate from the personal computer 240, however,
securing entrance to a room or group of rooms.                   to the wireless router 42 could alternatively form part of the
                                                                    personal computer 240. The wireless router 42 is used, inter
                     The System of FIG. 6                           alia, to establish a wireless network and is disposed in
                                                                    electronic communication with the personal computer 240.
   FIG. 6 is a schematic diagram of a system 2100 in                The router 250 is WiFi compliant, and operates using a
accordance with another preferred embodiment of the inven- 15 standardized protocol such as, for example, 802.11(b) and/or
tion. The system 2100 includes: a local area network 2200;          802.11(g).
a wireless digital camera 210; and a computerized controller           The wireless router 250 facilitates two-way communica-
in the form of a personal computer 240 (identified as the           tion over the local area network 2200 among the member
"Wireless Command Computer" in FIG. 6). The lines indi-             devices and components of the wireless network 2200.
cate communications between member devices and compo- 20 Furthermore, the wireless router 250 preferably is disposed
nents of the system 2100 and such communications may be             in electronic communication with the Internet and facilitates
wired, wireless, or a combination of both wired and wireless.       two-way communication between the member devices and
For purposes of providing an enabling description, the              components of the wireless network 2200 and remote
system 2100 is described in the context of a door answering         devices communicating over the Internet. Such remote
system for receiving a person at a home or office and is 25 devices generally include video phones 275; in-car commu-
capable of controlling access to the home or office. In FIG.        nication systems, such as the well known ONSTAR system
6, the exterior of the home or office is differentiated from the    274 currently found in GM cars; telephones 276; cell phones
interior by a wall 2112 or other similar structure. The wall        277; personal computers 278; smartphones/personal digital
2112 includes an entrance in the form of a door 2116 and an         assistants (PDAs) 279; and other similar communication
electronically actuated lock 2114 for selectively locking and 30 devices. Each remote device preferably is configured for
unlocking the door 2116.                                            electronic communication with one or more of the member
   The personal computer 240 is disposed in the interior and        devices and components of the wireless network 2200 via at
is configured to selectively actuate the lock 2114. The             least the PSTN connection 270 or a broadband Internet
personal computer 240 includes one or more components               connection. Additionally, a remote device may be configured
utilized for recording video and audio communications and 35 to communicate with one or more of the member devices
for playing video and audio communications. The personal            and components of the wireless network 2200 via direct
computer 240 also may include a voice generator for use in          wireless communications with the wireless router 250 when
generating prompts, which either exists as pre-recorded             such remote device is within communications range of the
messages or is generated by a voice synthesizer. Each of            wireless router 250. Such direct wireless communications
these components of the personal computer 240 may be 40 with the wireless router 250 is illustrated with the cell phone
separately disposed from the personal computer and con-             277 in FIG. 6.
nected, for example, by a switch, or may form part of the              The wireless command computer includes a digital video
personal computer 240 and be disposed in electronic com-            system application ("DVS App") 242 and a monitoring
munication with a bus of the personal computer 240 within           application 244. The DVS App 242 provides a set of
the housing thereof. A speaker 248 is disposed in electronic 45 customizable operating parameters for the wireless digital
communication with the personal computer 240. Moreover,             camera 210. The set of digital video operating parameters
one speaker 248 is shown, but additional speakers could be          may include parameters selected from the group of: a default
used in the system 2100. Furthermore, speaker 248 in FIG.           camera position; a number of frames per second; sensitivity
6 is represented as being separate from the personal com-           and threshold of a motion sensor; length of a session;
puter 240, however, the speaker 248 could alternatively form 50 frequency of motion detection; and sensitivity and threshold
part of the personal computer 240.                                  of the motion detector. These parameters are conveyed to the
   The personal computer 240 preferably is disposed in              camera operation application, discussed in further detail
electronic communication with the Internet. The connection          below. The monitoring application 244 includes a camera
with the Internet preferably is provided by a broadband             control screen that displays the camera webpage; and an
connection through, for example, a wireless router 250. 55 operating screen that displays a set of operating parameters.
Such broadband connection may be accomplished by a                  The set of operating parameters may include parameters
satellite modem, a DSL model, or a cable modem, or any              selected from the group of: a card file for cross-referencing
combination thereof. The personal computer 240 also pref-           MAC ID'S with cameras and pocket PCs on the wireless
erably is connected to a public switching telephone network         network; paths for logging and archiving files received from
(PSTN) 70, which enables communication by and with the 60 the camera; camera webpage addresses; email addresses for
personal computer 240 via standard telephone lines.                 users; telephone numbers for cell phones; a designated
   The personal computer 240 preferably has a battery               greeting when a motion sensor is triggered; and security
backup as well as a means for detecting a loss in electrical        parameters. The monitoring application 244 further includes
power such that, when electrical power is lost the battery          an audio library screen that displays the contents of a library
backup will provide sufficient operating time for the per- 65 of pre-recorded audio files. Typically, at least one pre-
sonal computer 240 to notify someone responsible for the            recorded audio file is a greeting audio file. In the context of
maintenance of the system that there has been a loss of             the system 2100, the audio file can be sent over the local area



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
         Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 24 of 28




                                                      US 9,485,478 B2
                              15                                                                      16
network 2200, and can include, for instance, sounds, music,                 Every camera in the system 2100 preferably can be
voice recordings, synthesized noises, and the like. The                  uniquely identified by a media access control (MAC)
means of generating an audio file can be a microphone that               address that enables the personal computer 240, and each
feeds to an AID converter, which creates a digital audio file,           device in the system 2100 having a web browser, such as,
such as a way file or MP3 file, or a voice synthesized digital      5    e.g., a Windows Internet Explorer browser, or a Firefox
audio file. The monitoring application 244 generally                     browser, to be in wireless communication with camera 210
includes a means of generating an audio file, and a command              through the wireless router 250. While only one camera 210
computer website that provides a command webpage with                    is shown in FIG. 6, multiple cameras can be included in the
                                                                         system 2100, each with its own unique website accessible by
graphic controls for reviewing archived files. The monitor-
                                                                    10   multiple devices in the system 2100 having Internet brows-
ing application can further include a set of monitoring
                                                                         ers. In addition to displaying the video and audio on the
parameters that define the criteria for keeping or deleting a
                                                                         camera's webpage, the website application 246 of the cam-
video file in memory, wherein the criteria includes available            era 210 displays graphic controls for actuating the camera
memory on system, age of file, and priority. The monitoring              210, such as panning right and left, up and down, zoom in
application also can further include an option to designate         is   and zoom out, and adjustments for the amount of ambient
that the digital camera transmit video and audio data to more            light. These controls are illustrated in FIG. 11.
than one member device of the wireless network, and/or to                   As previously stated, the camera 210 has a motion sensor
split up audio and video data to two or more member                      220 for detecting the presence of a person or a moving object
devices. This feature is desirable if, for instance, it is               with an adjustable level of sensitivity and a trigger threshold
preferred that either audio or video not be sent, or if a           20   for initiating video recording, and, optionally issuing a
network member device—for instance a cell phone—is not                   verbal response, such as a greeting. The verbal response is
configured to process both audio and video data. The moni-               an audio file, which can reside in the camera's memory as
toring application 244 also can include settings for notifying           well as in the personal computer, in which case the verbal
one or more designated individuals or a security service if an           response can be transmitted, via the local area network 2200,
alarm is activated or if a predetermined condition is other-        25   to the camera 210. The camera 210 typically has a pre-set or
wise detected by a sensor. Such sensors may include, for                 default position, which can be static or dynamic. For
example, smoke detectors, carbon monoxide detectors, laser               instance, the camera 210 can be programmed to pan back
beam detectors, broken window detectors, temperature                     and forth through a pre-set cycle or to zoom in and out, or
detectors, radiation detectors, radon detectors, open window,            any combination thereof. The motion sensor 220 has param-
door detectors, or a combination thereof. Moreover, such            30   eters for setting the sensitivity and a trigger threshold for
sensors may communicate via the local area network 2200.                 initiating video recording. Upon initiation, the camera auto-
   The system 2100 includes a wireless digital camera 210                matically starts recording video, which is displayed on the
located on the exterior of the home or office proximate the              camera webpage in the form of video images, typically in
door 2116. The wireless digital camera 210 includes a                    serial form. The recording further can be transmitted to the
website application 246 and a camera operation application          35   personal computer 240 for saving for later viewing. In an
247. The wireless digital camera 210 is shown in further                 alternative embodiment, the camera does not include a
detail in FIGS. 7-9. The wireless digital camera 210 pref-               motion sensor 220 in the form of an additional piece of
erably creates a series of images that are stored as a series            hardware but, instead, detects motion via a software appli-
of jpeg files which are displayed on a webpage of a website              cation that analyzes the video images. In this alternative, the
application 246 that is unique to a given camera 210. The           40   camera 210 records images on a routine basis and, when
camera 210 also includes a microphone 218, and the sound                 motion is detected, a video recording is initiated and a verbal
recorded by the microphone is digitized as an audio file,                response optionally is provided. Such software can be
such as a .wav file or an MP3 file, that is transmitted along            executed at the personal computer 210 or can be executed at
with the video as an audio file. This camera 210 preferably              the camera 210 and form part of the camera application 247.
has a splash resistant body 225, a lens cover 238 over lens         45      The website application 246 of the digital camera 210
216, and a wireless transceiver for audio 2-way audio                    provides a webpage with graphic controls for operating the
communication. Furthermore, this camera 210 can pan, tilt,               camera and a viewing area for viewing video images. When
or move to a pre-set position. The camera 210 includes a                 activate for recording the camera 210 provides digital video
motion sensor that triggers video recording with surveillance            images that are displayed on the webpage. The camera 210
image quality, refreshing its image 30 frames per second,           so   can be activated manually or self-activated by the motion
and includes a charge coupled device sensor to compensate                sensor 220 that detects the presence of a person or a moving
for low light conditions. Communications via the wireless                object. The motion sensor 220 has an adjustable level of
camera 210 also preferably are encrypted. The splash resis-              sensitivity and a trigger threshold for initiating video record-
tant body 225 allows the camera 210 to be used indoors or                ing. The camera 210 has a memory cache for saving a
outdoors. The camera 210 also supports IPv6 (Internet               55   designated number or series of transmitted video images.
Protocol Version 6). The audio feature of the camera 210                 Typically, when activated for video recording, the camera
uses a Java applet that is installed during the installation. The        also activates audio recording, which provides audio files on
camera 210 has a memory card 222 that is protected by a                  the webpage generated by the digital camera's microphone
sealing door 224, a proximity detector or motion sensor 220,             218. The camera 210 also includes means including the
a microphone 218, a power input 226, an external micro-             60   speaker 218 for playing received audio files.
phone port 230, a LAN port 236, and a speaker port 232. The                 Referring to FIG. 10, the screen 2200 for setting the
illustrated camera 210 has four mounting legs 234 and a                  parameters of the DVS application 242 is illustrated. Com-
mounting stand hole 235. The antenna 214 projects from the               munications over the local area network 2200 between the
rear of the camera. A suitable wireless digital camera that              camera 210 and command computer 240 are established
has weather resistance is the camera currently sold in the          65   using a MAC address of the camera 210 and/or an IP address
United States by Panasonic under the part number BB-                     2224 for the camera. The default port 2226 for communi-
HCM371.                                                                  cations is 80. The camera 210 recognizes an encrypted



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 25 of 28




                                                      US 9,485,478 B2
                              17                                                                      18
 username and password 2202. The DVS application 242                     for turning the lens down, and a center button 2321, which
 encrypts the username 2224 and the password 2222, using                 returns the camera to its default position. On the bottom of
 the generator 2203, resulting in the encrypted version 2202.            the webpage is an icon 2310a for increasing the brightness
 The hierarchical structure of the member devices of the                 when the light is low, and icon 2310b for decreasing the
wireless network is defined in 2220, 2219 and 2205. The             5    brightness when the light is high. Icon 2312 sets the bright-
 command computer 240 designated is named "Server", as                   ness to the default position, and icon 2316 is a reset button
 shown in the Username textbox 2221. The client port for                 that returns all parameters to the factory settings. The
 uploading audio files 2219 is given as port 5999. An                    camera automatically pans back and forth when button 2313
 example of a client is a pocket PC 260 or cell phone 277                is clicked, and pans up and down when button 2315 is
 having a web browser. The listener port 2205 for down              10   clicked. Panning is stopped by re-clicking the pan icons. The
 loading audio files is port 5998. The camera 210 has access             double curved arrow icon 2316 refreshes the camera con-
'to the audio files in a network-shared folder having a                  trols. The audio library screen 2330 contains a list of all the
 designated path 2220. When a greeting/verbal response is                currently recorded audio files. A scroll bar 2331 enables the
 triggered by the motion sensor 220, the file is read from the           user to quickly move down the list. To play a selection, a file
 shared folder 2220. Audio files received by the command            is   is selected with the cursor, and then arrow icon 2332 is
 computer 240 from the camera 210 are saved in the audio                 clicked. The check icon 2333 designates a file as a greeting/
 capture folder 2218. The received audio files can be                    verbal response file. The square icon 2334 is the stop button,
 accessed by the client, pocket PC 260, or cell phone 277, as            the plus icon 2335 initiates a module for adding a new audio
 well as the command computer 240. The door reset time                   file, the X icon 2336 deletes a selected audio file, the double
 2216 is a parameter that designates the length of time in          20   arrow icon 2337 causes all checked audio files to be played
 seconds that must pass after the motion sensor 220 no longer            in random order, and the icon 2338 is a reset button. The top
 detects a visitor before a recording is stopped. The door               screen 2308 contains a number of options, including starting
 audio record timer 2212 is the length of a visitor's message            and running the DVMS service. Large button 2341 turns the
 in seconds. The default video archived frames 2209 is the               program off when clicked, and on when clicked again.
 number of images or frames that are saved as an archived           25   Clicking on the lock icon 2342 actuates the door lock.
 file. The archived video file 2216 can be played back at                Screen 2343 contains information about what is occurring at
 various speeds. The archived video loop frame rate 2216 is              the camera, and other system performance information.
 in frames per millisecond. Recall that the camera is capable            Drop down icon 2344 opens a dialog box mapping all the
 of generating 30 frames, or 30,000 frames per millisecond.              sounds and multimedia properties. Drop list icon 2345
 This feature 2216 allows the video to be slowed down. If the       30   displays a list of input devices, such as the microphone on
 administrator wishes to cut off archiving audio files, the              the command computer 240, when talking directly to the
 administrator can select this in box 2213. If the administrator         camera 210, which needs to be selected to conduct real time
 wishes to cut off archiving video files, the administrator can          conversations. The connected devices screen 2351 displays
 select this in box 2209. The audio files can be turned off              a list of the wireless network deices, and whether they are
 completely by using the audio playback parameter 2215.             35   currently available. The archives button 2346 activates a
 The DVS application 242 can be set to send a message to a               screen that lists all the archived video and audio files, and a
 cell phone or another computer. The phone email trigger                 timestamp for when they were created. The options button
 2207 sets this parameter, and the email address is entered              2347 activates the DVS screen 2200 for configuring the
 into phone email address parameter 2207. The DVS enables                application.
 different greetings/verbal responses to issue depending on         40      The camera has a software package that is run when
 pre-set criteria. The time of day is one criterion. As shown            initializing a new or an addition camera, where communi-
 in FIG. 10, there are three audio files: "cats.wav" 2208a,              cation is established using the MAC address and the sub-
 "creek.wavn 2208b and "dracwelcome.wav" 2208c, each of                  sequent assignment of an IP address. Clicking the camera
 which will be triggered depending on the time of day. Pairs             button 2348 starts that software. The about button 2349 has
 of boxes 2210a are set from 7 to 12, text boxes 2210b are          45   general information about the version of the DVMS system
 set from 13 to 17, and text boxes 2210c are set from 18 to              and contact information. The status button 2350 clears
 6. At 13 hours, or 1 PM, the greeting switches from                     screen 2351.
 "cats.wav" 2208a to "creek.wavfl 2208b, and at 6 PM the                     When recording an audio file, the user can use a synthe-
 greeting switches from "creek.wav" 2208b to "dracwel-                   sizer module or voice recording module. The synthesizer
 come.wav" 2208c. As will be discussed below, additional            so   module is a dialog box 2400 shown in FIG. 12, and the voice
 options also exist for playing the audio files.                         recording module is a dialog box 2500 shown in FIG. 13.
    As shown in FIG. 11, the camera's webpage is incorpo-                The synthesizer module and the voice recording modules are
 rated as a screen in the monitoring application 244 of the              Microsoft open source modules. In the voice synthesizer
 wireless command computer 240. In the screenshot of the                 module, text is entered into screen 402 and then saved in
 monitoring application 2300 of FIG. 11, the lower main             55   path 404. An animated character/agent pops up on the
 screen 2301 displays the camera webpage. The camera                     command computer when the audio file is played, and
 webpage is comprised of the streaming video images 2301,                characteristics of the agent are selected using screens 2406,
 an icon 2322 foi taking a snapshot, an icon 2323 enabling               2408, 2410. For instance, a wizard can be selected as the MS
 the user to talk via the camera using the command comput-               Agent, and the wizard flies quickly, and speaks loudly with
 er's microphone, an icon 2324 enabling the user to hear            60   a low pitch. In FIG. 13, the user can record his or another's
 sound picked up by the camera's microphone 218, and icon                voice, or some sound, music, or other audible sound.
 2325 enabling the user to zoom in and out. Additionally the                The local area network 2200 optionally includes one or
 webpage has graphic controls for remotely positioning the               more portable devices such as the pocket PC 260 repre-
 camera, adjusting brightness and automatic panning. The                 sented in FIG. 6 and shown in detail in FIG. 14. The pocket
 cross-shaped icon on the side has left arrow 2319 for turning      65   PC 260 is configured with a client DVMS application. The
 the lens left, a right arrow 2317 for turning the lens right, an        pocket PC 260 is wireless, having antenna 262 that com-
 up arrow 2318 for turning the lens up, a down arrow 2320                municates with the personal computer 240 and the wireless



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 26 of 28




                                                     US 9,485,478 B2
                             19                                                                    20
digital camera 210 via wireless modem 250. Similar to the             be apparent from or reasonably suggested by the present
personal computer 240, the pocket PC 260 includes a display           invention and the foregoing descriptions thereof, without
screen 2802 for viewing streaming video from the digital              departing from the substance or scope of the present inven-
camera 210, an "Image" icon 2822 for saving a snapshot, a             tion. Accordingly, while the invention has been described
listen icon 2824 which plays audio from the camera, and a          5 herein in detail in relation to one or more preferred embodi-
talk icon 2823 for transmitting audio to the camera. The              ments, it is to be understood that this disclosure is only
audio volume is adjusted using thumb wheel 261. The                   illustrative and exemplary of the invention and is made
pocket PC 260 further includes controls for pointing the              merely for the purpose of providing a full and enabling
camera in the desired direction including: menu selection             disclosure of the invention. The foregoing disclosure is not
2819 for left, menu selection 2818 for up, menu selection          10 intended to be construed to limit the present invention or
2817 for right, menu selection 2820 for down, and menu                otherwise exclude any such other embodiments, adaptations,
selection 2821 to return to the camera 210 the default                variations, modifications or equivalent arrangements, the
position. The door lock is unlocked for access using menu             invention being limited only by the claims appended hereto
selection 2808, which transmits an access code in the form            and the equivalents thereof.
of text to the locking mechanism 2114. The lower screen            15
2843 displays the status of member devices in the local area             What is claimed is:
network 2200. The library of audio files is accessible                   1. A method for receiving a person at an entrance,
through the set button 2830, and the play button 2833 selects         comprising the steps of:
the audio file to be played.                                             (a) detecting the presence of a person at the entrance;
   While not explicitly shown, it is anticipated that the          20    (b) transmitting, to a computerized controller running a
system 2100 may include voice recognition and image                         software application, real-time streaming digital video
recognition for additional security in authentication and                   of the person at the entrance recorded using a wireless
access.                                                                     device located proximate the entrance; and
   The system provides the options of allowing the visitor to            (c) providing, with the application software running at the
converse with the occupant, leave a message, or call a             25       computerized controller, a graphic user interface to a
remote peripheral device for communication with the occu-                   remote peripheral device comprising a cell phone by
pant when he is either not present or unavailable. The visit                which a user of the remote peripheral device may view
is recorded and time stamped for sorting or viewing either in               the real-time streaming digital video of the person at
real time or at a later date. The system achieves these                     the entrance;
features, while still presenting a system that is intuitive and    30    wherein said detecting of step (a) comprises using the
easy to use. The digital video monitoring system is exten-                  wireless device comprising a proximity sensor, a
sible, scalable, and flexible in that the number of members                 microphone, a speaker, a video camera, a keypad
of the wireless network can be readily expanded, the system                 having one or more buttons, and a playing component
provides and audio and video record of events, and a number                 that records audio and video communication from the
of the components are currently off-the-shelf computerized         35       person at the entrance;
devices that can be configured for the system. Finally, the              wherein said transmitting of step (b) comprises transmit-
system allows the users to achieve a high level of security                 ting, through the internet, real-time streaming digital
and anonymity.                                                              video wirelessly.
   As will be apparent from the foregoing, the system 2100               2. The method of claim 1 wherein said computerized
enables wireless audio-video communication by all the              ao controller is a personal computer and wherein said trans-
member devices with each digital camera and the command               mitting video wirelessly comprises RF transmission.
computer; the system 2100 enables the option of having a                 3. The method of claim 1 wherein said computerized
visitor converse with an occupant, leave a message, or                controller is located on an interior side of said entrance.
contact a remote device for communication with a member                  4. The method of claim 1 further comprising the step of
of the network that is offsite; the system 2100 enables a          45 performing two-way audio communication using an interior
wireless digital camera to generate and audio and video               transceiver comprising a speaker and a microphone located
recording of a visitor upon the sensing that a visitor is             on the interior of a business or residence.
proximate the door, with the recording being viewed in real              5. The method of claim 1 wherein said video is streaming
time, or at a later time, either locally or remotely; the system      video received by the peripheral device and further com-
2100 is highly extensible and can be easily adapted to             so prising the step of performing wireless two-way communi-
control many cameras, the images of which can be simul-               cation using an interior transceiver located within a resi-
taneously viewed by multiple individuals by merely brows-             dence or business comprising a microphone and a speaker as
ing the individual camera's website that is unique to each            well as a touch screen for display of text associated with a
 camera. The system 2100 also is highly scalable due to the           security system; and broadcasting the person is at the
 incorporation of a wireless network in the local area network     55 entrance to the peripheral device.
2200; the system 2100 enables an alarm and or automated                   6. The method of claim 1 wherein said transmitting
 calls to designated institutions and individuals when there is        further comprises use of a wireless router to transmit the
a security breach detected; the system 2100 allows users              video to the computerized controller and wherein the
having the proper privileges to remotely permit entrance to           method further comprises wireless transceiver on the interior
a building; the system 2100 can be customized to reflect           60 of a residence or business comprising a touch screen for
holidays, special occasions, and various levels of security.           displaying and receiving text from a remote computer.
    Based on the foregoing description, it will be readily                7. The method of claim 1 further including the step of
understood by those persons skilled in the art that the                providing a text message to the remote peripheral device
 invention is susceptible of broad utility and application.           having a predetermined address upon occurrence of a secu-
 Many embodiments and adaptations of the invention other           65 rity breach.
 than those specifically described herein, as well as many                8. The method of claim 1 further comprising remotely
 variations, modifications, and equivalent arrangements, will          actuating the camera located proximate the entrance using



                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
        Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 27 of 28




                                                   US 9,485,478 B2
                             21                                                                22
the remote peripheral device; and further comprising step of       of storage of audio or video data; wherein the system further
remotely actuating an electronic lock associated with the          comprises a wireless transceiver module comprising a touch
entrance.                                                          screen for controlling the viewing and detection system.
   9. A detection and viewing system comprising:                      20. The system of claim 9 wherein said wireless device
   a wireless device comprising a video camera, a speaker, a 5 comprises a proximity sensor located on said wireless
      microphone, and a keypad having one or more buttons,         device, wherein the detection and viewing system further
      wherein the wireless device is operable to wirelessly        comprises a wireless transceiver comprising a touch screen
      transmit real-time digital streaming video;                  used for sending and receiving text to the computer that is
   a software application running on at least one peripheral       remote to the wireless device comprising the camera, using
      device, each of said at least one peripheral devices 10 the touch screen; wherein the wireless device is located on
      associated with a respective user;
                                                                   the interior of a business or residence, and wherein said
   a computer configured for wireless communication with
                                                                   peripheral device is configured to receive streaming video.
      the wireless device to receive digital real-time digital
      streaming video data, wherein said computer is con-             21. A method for receiving a person at an entrance, said
                                                                15 method comprising the steps of:
      figured for communication with each of said at least
      one peripheral devices to transmit the digital real-time        (a) executing a software application on a remote periph-
      digital video data to at least one peripheral device;              eral device comprising a cell phone that is configured
   and wherein said peripheral device comprises a cellular               to display digital video of a person located proximate
      phone and is configured to display the video transmit-             an entrance wherein real-time streaming video is trans-
      ted wirelessly by the camera using the software appli- 20          mined wirelessly by a wireless device comprising a
      cation running on the cell phone.                                  camera, a microphone, a proximity detector, a speaker,
   10. The system of claim 9 wherein the computer executes               and a keypad having one or more buttons, the wireless
software, in accordance with which,                                      device located proximate the entrance;
   (i) the association of each of the at last one peripheral          (b) receiving video wirelessly on said remote peripheral
      device with a respective user is maintained,              25       device from the wireless device located proximate an
   (ii) video data from the wireless device is received by the           entrance upon detection of a person at an entrance by
      computer upon actuation of a sensor, and                           the proximity detector; and
   (iii) a graphical user interface is provided through which         (c) providing a graphical user interface through the soft-
      video data from the wireless device is accessible by               ware application on said remote peripheral device by
      each respective user using at least one peripheral device 30       which a user of the remote peripheral device can view
      comprising the cell phone.                                         said digital video from said camera.
   11. The system of claim 9 wherein said wireless device             22. The method of claim 21, wherein the peripheral device
comprises a proximity sensor located within the wireless
                                                                   is further configured to receive a text message upon detec-
device for detecting the presence of a person.
   12. The system of claim 9 further comprising an interior 35     tion of a person at the entrance; wherein the detection of the
transceiver having a touch screen display for receiving and        person   is determined using the proximity sensor.
sending text to a remote computer associated with the                 23. The method of claim 21 wherein said remote periph-
detection and viewing system, wherein the wireless trans-          eral device is operable to send audio or video wirelessly
ceiver is configured to lock or unlock an electronically           from said remote peripheral device to said wireless device;
actuated lock associated with a residence or business.          40 wherein the step of receiving further comprises receiving
   13. The system of claim 9 wherein said camera is further        video and audio of a person located proximate the entrance.
operable to detect audio using a microphone located on the            24. The method of claim 21 further comprising the step of
camera.                                                            using voice recognition through use of a voice recognition
   14. The system of claim 9 wherein said cellular phone           module associated with the peripheral device to access the
comprises a touch screen used to access the video and an 45 camera located proximate the entrance.
icon associated with the software application running on the          25. The method of claim 21 further comprising the step of
cellular phone.                                                    actuating an electronic lock associated with a business or
   15. The system of claim 9 further comprising a wireless         residence through use of the peripheral device.
router, wherein said wireless router enables communication            26. The method of claim 25 further comprising the step of
between said wireless device and said computer and is so actuating an electronic lock associated with the business or
located proximate the wireless device.                             residence through the use of a voice recognition module on
   16. The system of claim 9 further comprising a wireless         the peripheral device.
transceiver located on the interior of a residence or business        27. The method of claim 21 further comprising the step of
wherein the transceiver comprises a touch screen display for       performing facial recognition on the video transmitted by
controlling the viewing and detection system and wherein 55 the camera.
the wireless transceiver is configured to transmit and receive        28. The method of claim 21 further comprising the step of
data associated with the detection and viewing system.             using the peripheral device further comprising a touch
   17. The system of claim 9 wherein said computer is a            screen to access video received from the camera located at
server.                                                            the entrance and to receive video from the camera that is
   18. The system of claim 9 wherein said wireless device 60 streamed to the cellular phone.
comprising the system is further configured to use video              29. The method of claim 21 further comprising a second
image recognition of a person.                                     remote peripheral device comprising an in-car communica-
   19. The system of claim 9 further comprising a database         tions system comprising the steps of:
application associated with the computer, said database               (a) executing a software application on the second remote
application comprising at least one user password to access 65           peripheral device comprising an in-car communication
the database application, at least one telephone number                  system that is configured to display digital video asso-
where an occupant can be reached, and a defined hierarchy                ciated with a camera located proximate an entrance;



                          Copy provided by USPTO from the PIRS Image Database on 09-11-2020
          Case 1:20-cv-12288-ADB Document 23-5 Filed 05/19/21 Page 28 of 28




                                                    US 9,485,478 B2
                              23                                                               24
  (b) receiving video wirelessly on said second remote
     peripheral device from the camera located at an
     entrance; and
  (c) providing a graphical user interface through the soft-
     ware application on said second remote peripheral 5
     device by which a user of the remote peripheral device
     can view said digital video from said camera.
  30. The method of claim 21 further comprising the step of
communicating with a wireless transceiver having a touch
screen located in the interior of a business or residence using to
the remote peripheral device.
                      *   *   *    *   *




                           Copy provided by USPTO from the PIRS Image Database on 09-11-2020
